Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 1 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 2 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 3 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 4 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 5 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 6 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 7 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 8 of 9
Case 5:19-bk-03785-RNO   Doc 6 Filed 09/06/19 Entered 09/06/19 15:03:13   Desc
                         Main Document    Page 9 of 9
